          Case 1:19-cr-10027-WGY Document 1 Filed 01/24/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                     Criminal No
                                                                               loo>^
 UNITED STATES OF AMERICA

                                                     Violation:
                V.


                                                     Count One: Bank Robbery
 MICHAEL ROBINSON,                                   (18U.S.C. §2113(a))

                       Defendant                     Forfeiture Allegation
                                                     18 U.S.C.§ 981(a)(1)(C) and
                                                     28 U.S.C. § 2461(c)

                                         INDICTMENT


                                         COUNT ONE
                                         Bank Robbery
                                     (18 U.S.C. § 2113(a))

  The Grand Jury charges:

       On or about November 19, 2018, at Gloucester, in the District of Massachusetts, the

defendant,

                                     MICHAEL ROBINSON,

did, by force and violence, and by intimidation, take from the person and presence of another any

money in the amount of $2,650, more or less, belonging to, and in the care, custody, control,

management and possession of. Institution for Savings, a bank the deposits of which were then

insured by the Federal Deposit Insurance Corporation.

       All in violation of Title 18, United States Code, Section 2113(a).
Case 1:19-cr-10027-WGY Document 1 Filed 01/24/19 Page 2 of 4
Case 1:19-cr-10027-WGY Document 1 Filed 01/24/19 Page 3 of 4
Case 1:19-cr-10027-WGY Document 1 Filed 01/24/19 Page 4 of 4
